 
 Exhibit 10.1

 
 
English Translation
of
Equity Transfer Agreement
 
 
Among
 
Business Opportunity Online (Hubei )
Network Technology Co., Ltd.
Liu Yihong


 
 
Wei Yanmin
 
 
 
And


 
 
 Sou Yi Lian Mei Network Technology (Beijing) Co. Ltd.


 
 
December 15, 2011
 
 
 
1

--------------------------------------------------------------------------------

 
 
Equity Transfer Agreement
 
 
This Equity Transfer Agreement (“this Agreement”) is signed by the following
parties on December 15, 2011 (the “Execution Date”), in the People’s Republic of
China (“PRC”):
 
Party A:
Business Opportunity Online (Hubei) Network Technology Co., Ltd., a limited
liability company incorporated under the laws of the PRC with its registered
office at Xiao Tian Industrial Park (Building No.5 of Silver Lake Technology
Industrial Park), Xiao Gan Economic Development Zone and its registered number
of 420900000006806 ( “Party A”).

 
Party B:
Liu Yihong, PRC citizen, Identity No.: 441781198110075981.

 
Party C:
Wei Yanmin, PRC citizen, Identity No.: 450322198201106587 (Party B and Party C
are collectively referred to as “Transferors” or “Existing Shareholders”).

 
Party D:
Sou Yi Lian Mei Network Technology (Beijing) Co. Ltd.), a limited liability
company incorporated according to PRC law, with its registered capital of RMB
1,000,000  Yuan and its registered number of 110108010559459 (the “Company” or
“Target Company”).

 
In this Agreement, Party A, Party B, Party C and Party D are respectively
referred to as “each party” and collectively referred to as “the parties”.
 
Whereas：
 
A.  
The Company is a duly incorporated and validly exists as a limited liability
company under the laws of the PRC with its registered capital of RMB 1,000,000
Yuan, which has been fully contributed. Its main business is Internet content
services (except for news, publication, education, healthcare, medication,
medical apparatus and BBS), advertising agency and publication service and other
relevant technical support service and value – added service.

 
B.  
Party B contributes RMB 990,000 Yuan to hold 99% of the equity of the Company;
Party C contributes RMB 10,000 Yuan to hold 1% of the equity of the Company;
Party B and Party C collectively hold 100% of the equity of the Company.

 
C.  
Party A intends to purchase 51% of the equity interest of the Target Company
respectively from Party B (50%) and Party C (1%).

 
The parties hereby agree to reach the following agreements:
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1 Definition and Interpretation
 
 
1.1  
Definition. Unless otherwise specified herein, the following terms shall have
the meanings defined hereunder:

 
(1)  
“Target Equity” means 51% equity of the Target Company held by the Transferors
which is to be transferred to Party A according to this Agreement.

 
(2)  
“Consideration” means the transfer price for the Target Equity.

 
(3)  
“Key Employees” means the employees of the Target Company and its Branches and
Subsidiaries listed in Appendix I.

 
(4)  
“Trade Secrets” means all the information that is relevant to (i) the know-how
information and business information of the Company and its Branches and
Subsidiaries, and (ii) the transfer of the Target Equity, including but not
limited to the following: relevant contracts, agreements, researches and
developments, exclusive information, designs, specifications, customer lists,
supplier lists, partner lists, documents relevant to pricing and cost, business
and marketing plans, and advices, etc.

 
(5)  
“Intellectual Property Right” means the ownership or exclusive right of the
following: (i)  inventions (whether or not to be registered as patents) and
relevant improvement; patents, patent applications and publication; (ii)
trademarks, identifications, service marks, trade names, company name and its
translation; (iii) all kinds of works involving any copyright, copyright
application, registration and renewal; (iv) computer software (including data
and documents) and relevant improvement and upgrade; (v) other exclusive rights;
(vi) websites, name of website, domain names; and (vii) copies and carriers of
the aforementioned intellectual property.

 
(6) 
“Related Party” means that in case of a legal person or non-legal person (the
“Person”), (i) the entities or persons that own or substantially control the
Person; (ii) the entities that are owned or substantially controlled by the
Person; (iii) the entities that are owned or substantially controlled by the
same entity or person with the Person; (iv) the board members, supervisor,
senior officers, headmaster of the Person; and (v) the entities that are owned
or substantially controlled by the above persons as listed in (iv). A Related
Party in the form of legal person is also referred to as “Related Company”.

 
 
3

--------------------------------------------------------------------------------

 
 
(7) 
“Branches and Subsidiaries” mean the companies that the Company directly or
indirectly owns more than 50% equity, or substantially owns more than 50% voting
right or control right in any other ways, and the branches of the Company and
the aforementioned subsidiaries.

 
(8) 
“Primary Business” means the business that the Target Company and its Braches
and Subsidiaries are operating as of the Closing Date and thereafter, including
but not limited to the following: Internet content services (except for news,
publication, education, healthcare, medication, medical apparatus and BBS),
advertising agency and publication service, other relevant technical support
service and value-added service.

 
1.2  
Interpretations. When interpreting this Agreement, please notice that:

 
(1)  
Sections, articles, items and paragraphs are only set up for reading convenience
and shall not affect the interpretation of this Agreement.

 
(2)  
 “The clauses and appendixes” means the clauses and appendixes of this
Agreement. Unless otherwise specified, the phrase “this Agreement” herein shall
include the appendixes to it.

 
(3)  
Unless otherwise specified, any laws herein shall include all regulations and
rules promulgated under them.

 
(4)  
In the event that any terms or provisions of this Agreement are found to be
invalid or unenforceable under certain cases or in certain jurisdiction, the
validity and enforceability of the remaining terms and provisions of this
Agreement shall not be affected, nor the validity and enforceability of such
terms or provisions in other cases or other jurisdictions.

 
Section 2 Equity Transfer
 
2.1  
Transfer of the Target Equity. The Transferors agree to transfer to Party A, and
Party A agrees to purchase from the Transferors, 51% of the equity interest of
the Target Company. Party A shall become the holder of the Target Equity and
enjoy the corresponding rights and obligations as a shareholder from the date on
which the transfer of the Target Equity is completed (subject to the change of
registration with relevant administrative bureau for industry and commerce).
After the completion of the transfer of the Target Equity, the shareholding
structure of the Company shall be as follows:

 
 
Shareholder
Registered Capital(RMB yuan)
 
Percentage
Business Opportunity Online (Hubei) Network Technology Co., Ltd.
510,000
51%
Liu Yihong
490,000
49%
Total
1,000,000
100%

 
 
4

--------------------------------------------------------------------------------

 
 
2.2  
No Liabilities. Party A shall not be liable for any indebtedness and liability
of the Existing Shareholders and the Target Equity which exist or generate prior
to the Closing Date, and the Existing Shareholders shall be liable for the
indebtedness and liabilities of the Target Equity which exist prior to the
Closing Date, or arises after Closing Date due to certain causation that already
exist prior to the Closing Date, whether current or potential, known or unknown,
accumulated or non-accumulated, expired or undue, including but not limited to:
(i) any liability, indebtedness and taxation payable relevant to the Existing
Shareholders and Target Equity prior to or as of the Closing Date; (ii) any
pending litigation, arbitration, administrative penalty or other legal
proceedings relevant to the Target Equity prior to or as of the Closing Date;
(iii) any claim, liability, obligation, liquidated damage, loss, sentence, legal
action, litigation, proceedings, arbitration on the Target Equity that are
brought about by any third party. In the event that Party A is involved into any
litigation, arbitration, administration penalty or other legal proceedings or
suffers any loss thereof, Party A will inform the Transferors in a timely manner
and provide relevant reasonable assistance, and the Transferors shall be in
charge of and shall deal with relevant legal proceedings, and shall indemnify
Party A for any losses incurred thereby.

 
2.3 
Further actions. Notwithstanding the above, at any time after the Closing Date,
the Existing Shareholders agree to facilitate the Target Company, along with its
Branches and Subsidiaries, to take all reasonably necessary actions, to ensure
that Party A will enjoy all relevant interest in the Target Equity after Closing
Date.

 
Section 3 Consideration
 
3.1 
Consideration.

 
The Consideration for the Target Equity under this Agreement is RMB 51,600,000
Yuan (equivalent to $8,000,000 US Dollars according to an exchange rate of 6.45,
which is an average figure during the period from March to November of 2011 as
announced by State Administration of Foreign Exchange, and the consideration
amount is in RMB and the US Dollars amount is only cited as a reference). The
Consideration shall be distributed in proportion among the Transferors according
to their shareholding. Party A has no obligation to pay the Transferors for the
Target Equity other than the Consideration stipulated herein.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2 
Payment of Consideration.

 
The parties agree that, (1) Party A shall remit a deposit of RMB 5,000,000 Yuan
(the “Deposit”) to the account designated by the Transferors within five (5)
working days from execution of this Agreement; (2) Party A shall remit the rest
of the Consideration to the account designated by the Transferors as of the
Closing Date, and the Transferors shall provide Party A with a written receipt
for the Deposit and Consideration respectively upon receipt.
 
3.3 
Performance Threshold.

 
(1)  
The Transferors shall be responsible to register the equity transfer under this
Agreement with the relevant administrative bureau for industry and commerce.
Meantime, Party B shall pledge the remaining 49% of the equity interest of the
Target Company he holds (the “Pledged Equity”) to Party A and shall register the
aforementioned pledge with the relevant administrative bureau for industry and
commerce, as a guarantee for Party B’s payment of “2012 Cash Compensation” and
performance of other obligations by the Transferors hereunder.

 
(2)  
The Existing Shareholders agree to ensure that the audited net profit after tax
of the Target Company (the “Actual Net Profit of 2012”) in the fiscal year of
2012 reach RMB 15,800,000 Yuan (the “2012 Performance Threshold”)

 
(3)  
In the event that the Actual Net Profit of 2012 is less than 95% of the 2012
Performance Threshold, Party B agrees to compensate Party A with cash, which
means, Party B shall pay Party A the amount of RMB equivalent to the shortfall
between 95% of 2012 Performance Threshold and the Actual Net Profit of 2012
(which shortfall amount shall be referred to as the “2012 Cash Compensation”).
The parties shall confirm in writing whether or not Party B shall compensate
Party A and the amount of the compensation (if any) based on the audit report
and this Agreement within fifteen (15) working days after the completion of 2012
audit of the Company. Party B shall remit full amount of the 2012 Cash
Compensation to the account designated by Party A within fifteen (15) working
days following the confirmation of the amount of the 2012 Cash Compensation (if
any). Party A shall cancel the pledge of 49% equity and assist Party B in the
change of registration within thirty (30) working days following the
confirmation that Party B does not need to pay the 2012 Cash Compensation or
Party A’s full receipt of the 2012 Cash Compensation.

 
 
6

--------------------------------------------------------------------------------

 
 
(4)  
The net profit of the Target Company shall be determined by audit report issued
by an independent auditor collectively designated Party A and Party B. The audit
fee shall be borne by the Company.

 
                               Section 4 Closing
 
4.1  
Closing. The closing of the transactions under this Agreement (the “Closing”)
shall take place at the place the parties agree within fifteen (15) working days
following the satisfaction or waiver of each condition as set forth in Article
5.1 (the “Closing Date”). Party A has the right to request Party B to provide
reliable evidences which are acceptable to Party A proving that all conditions
set forth in Article 5.1 have been satisfied as of Closing.

 
In the event that certain conditions set forth in Article 5.1 have not been
satisfied as of Closing, the parties agree to negotiate whether to conduct the
Closing by Party A’s waiving of such conditions or to postpone the Closing,
which shall be confirmed by Party A in writing. In the event that Party A does
not agree to waive such conditions or to postpone the Closing, the parties shall
negotiate to find out a solution or shall terminate this Agreement. In this
event, all the fees and losses incurred by Party A in relating to negotiation
and execution of this Agreement shall be borne by the Existing Shareholders and
the Target Company.
 
4.2  
Delivery. The Transferors shall deliver all the software source codes and
relevant documents of the Target Company, and other documents and materials that
Party A reasonably shall have requested as of or prior to Closing.

 
4.3  
Remedial Measures. Notwithstanding the above, Party A shall have the right to
notice the Transferors to make commitment or take remedial measures within a
required period of time whenever Party A finds that there is any breach by the
Transferors. In the event that the Transferors fail to take remedial measures
satisfied to Party A within the required period of time, Party A shall have the
right to require the Transferors to compensate for the losses incurred by it.

 
Section 5 Conditions Precedent to Closing
 
 
7

--------------------------------------------------------------------------------

 
 
5.1
Unless waived by Party A in writing, all the obligations of Party A under this
Agreement shall be conditioned upon the fulfillment of the following conditions
by Party A:

 
(1)  
This Agreement and its appendixes (if any) shall have been formally executed by
the parties.

 
(2)  
The representations and warranties in section 6 of this Agreement shall be
accurate, true and complete in all material respects.

 
(3)  
The financial, tax, business and legal due diligences on the Target Company
conducted by Party A shall have been completed and the results of such due
diligence are accepted and confirmed by Party A.

 
(4)  
The accounting firm designated by Party A shall have completed the review of the
Target Company’s financial statements of fiscal year 2010 and the first three
quarters of fiscal year 2011 to the satisfaction of Party A.

 
(5)  
This Agreement and all the transactions contemplated herein shall have been
approved and authorized by the shareholders and/or the board of directors of
Party A (if applicable).

 
(6)  
The shareholders of the Target Company shall have signed relevant regulations
and officially authorized the execution of this Agreement and the performance of
transactions contemplated herein; the Existing Shareholders have waived their
rights of first refusal in writing.

 
(7)  
The board of directors of Target Company and its subsidiaries shall have been
elected three (3) members consisting two (2) members appointed by Party A and
one (1) member appointed by Party B, and the chairman of the board shall be one
of the members appointed by Party A.

 
(8)  
The Target Company shall have adopted new articles of association (specifying
Party A holds 51% equity of the Company and other relevant information as
required by Party A) and registered the equity transfer, modifications of
articles of association and update of board of directors with administrative
bureau for industry and commerce, and has obtained a new business license and
provided the same to Party A.

 
(9)  
The remaining 49% of the equity interest of the Target Company of Party B shall
have been pledged to Party A. The registration of the aforementioned pledge with
administration bureau for industry and commerce administration shall have been
completed and the notice of registration of pledge shall have been provided to
Party A.

 
 
8

--------------------------------------------------------------------------------

 
 
(10)  
There shall have no any known or rationally expected event or situation which
has material adverse effect on the transactions under this Agreement as of the
Closing Date. No event or change that has material adverse effect on the assets,
business, finance situation and staff of the Target Company has occurred.

 
(11)  
The actions of the Transferors that shall have been taken or are to be taken to
complete the transactions contemplated under this Agreement, and all the
certificates, papers and other documents needed for completion of the same, are
to the satisfaction of Party A.

 
(12)  
Party A shall have received a PRC legal option regarding the Target Company,
Target Equity and the transactions under this Agreement from a PRC lawyer, to
the satisfaction of Party A.

 
(13)  
All employees of the Target Company and its subsidiaries shall have signed
written labor contracts with the Company in the form and substance satisfactory
to Party A; the key employees listed in Appendix I hereto shall have signed
labor contracts (the term of which is no less than 2 years) and confidentiality
and non-competition agreements with the Target Company, which contracts and
agreements shall have been approved or confirmed by Party A.

 
(14)  
The Existing Shareholders’ execution of this Agreement and performance the
obligations thereof shall have been approved by relevant governmental
authorities and third parties (if necessary), and as of the Closing Date, (a)
there have not been any pending or potential actions or proceedings taken by PRC
governmental authorities to limit or forbid the completion of the transactions
under this Agreement, (ii) there have not been any laws and regulations
promulgated by any competent PRC governmental authorities which may cause the
completion of this Agreement illegal.

 
Section 6 Representations and Warranties
 
6.1  
Representations and warranties of Party A:

 
(1)  
Party A is a duly incorporated and validly exists as a limited liability company
under the laws of the PRC.

 
(2)  
Party A has the capacity to execute and perform this Agreement.

 
6.2  
The Representations and Warranties of the Existing Shareholders and the Target
Company. The representations and warranties of the Existing Shareholders and
Target Company as of the Execution Date and the Closing Date are as follows:

 
 
9

--------------------------------------------------------------------------------

 
 
(1)  
The Target Company is duly incorporated and validly existing under the laws of
the PRC; the registered capital of the Target Company has been fully contributed
and has not been withdrawn or used for the purposes other than the operation of
the Target Company. The Transferors have the requisite capacity and authority to
execute and perform this Agreement, and has the capacity and right to transfer
the Target Equity.

 
(2)  
The Primary Business of the Target Company is in accordance with its registered
scope of business as stipulated in its business license, and the Target Company
has not operated other types of business beyond its registered scope of
business.

 
(3)  
The equity of the Target Company is free and clear of any mortgage, pledge,
lien, encumbrance, claim, third party rights and priority rights.

 
(4)  
This Agreement consists, when executed, valid and binding obligations of the
Target Company and the Existing Shareholders, enforceable against the Target
Company and the Existing Shareholders in accordance with its terms.

 
(5)  
The execution and performance of this Agreement by the Target Company and the
Existing Shareholders do not and will not (i) violate any laws, regulations and
rules, and any relevant governmental authorities’ approvals and authorizations;
(ii) conflict with or result in a material breach or violation of any terms or
provisions of any agreement or other instrument to which it is a party; (iii)
violate the articles of association or other constitutional documents of the
Target Company, and is not subject to consent of any other person.

 
(6)  
Neither the Target Company nor any Existing shareholders have been informed of
being in violation of any applicable PRC law or regulation; no governmental
authorities have taken or, or to the Existing Shareholders’ best acknowledge,
may take or begin to take any legal action, suit, procedure, hearing,
investigation, accusation, request, inform or inquiry on any of such violation.

 
(7)  
The Target Company is not in a status of insolvency, nor has the Target Company
failed to pay debt that is due, and no event which may cause liquidation or
bankruptcy of the Target Company has occurred.

 
 
10

--------------------------------------------------------------------------------

 
 
(8)  
The Target Company has obtained all valid and lawful certificates, licenses,
approvals, registrations, qualifications and other authorizations which are
necessary for the operation of its Primary Business and assets. To the best
knowledge of the Existing Shareholders, they are not aware of any reason that
would cause such authorizations to be revoked, suspended, cancelled, withdrawn
or cannot be renewed upon expiration.

 
(9)  
The Target Company legally possesses and operates its assets and business which
are functioning in a normal and good working condition as of the Closing Date.
Except for the fair wear and tear, its assets have not damaged, broken or lost,
and its business has not been adversely affected. The Company’s assets and
business is free and clear of encumbrance and claims which may have adverse
effect.

 
(10)  
The Existing Shareholders do not hold any equity, share, ownership interest or
exclusive rights of or work in any company, partnership, corporation, trust,
joint enterprise or any other entities which compete with the Target Company.

 
(11)  
All the significant documents, representations and information related to this
Agreement and the transactions contemplated herein that are owned by the
Existing Shareholders, Target Company and Related Parties have been truly,
accurately and fully disclosed to Party A. The documents provided to Party A do
not include any misrepresentation.

 
(12)  
The Target Company has not operated business or concluded any other transactions
in a way different from that in its past ordinary course of business.

 
(13)  
No agreement which has significant adverse effect on the Target Company has been
executed, revised, extended or terminated by the Existing Shareholders and
Target Company.

 
(14)  
Intellectual Property Right

 
a)  
As of the Closing Date, (i) the Existing Shareholders, the Target Company and
the Related Parties have not infringed, theft, tort or conflicted with any third
party’s intellectual property right and (ii) the board of directors, senior
managers and employees of the Target Company have not been accused, sued, or
have requested or received any notice claiming their infringement, theft, tort
or violation of any third party’s intellectual property right.

 
 
11

--------------------------------------------------------------------------------

 
 
b)  
As of the Closing Date, the intellectual properties of the Target Company are
not subject to any injunctions, judgments, orders, verdicts, arbitrations or
accusations; there are no pending or potential legal actions, litigations,
proceedings, hearings, investigations, accusation or claims which challenge the
legality, validity, actionability, or ownership of such intellectual properties.

 
(15)  
All the material facts related to the Target Equity have been disclosed to Party
A. All information provided to Party A by the Existing Shareholders, the Target
Company, the Related Parties and their representatives during or before the
negotiation are true and complete.

 
(16)  
Finance and Taxation

 
a)  
The Target Company has (i) established account book, accounts and other
financial records in accordance with PRC GAAP, and (ii) calculated and recorded
the financial performance from the date of incorporation to the Closing Date
veritably and fairly.

 
b)  
There has not been (i) any dispute, suit, administrative requirement,
investigation, penalty or enforcement measure regarding taxation matters
(including but not limited to tax declaration, implementation of tax policy,
benefits of tax preference and payment) to which the Target Company is a party,
(ii) any situation under which the aforementioned dispute, suit, administrative
requirement, investigation, penalty or enforcement measure regarding taxation
matters may arise. In the event that the aforementioned items arise, the
Existing Shareholders shall be liable and shall fully and unconditionally
indemnify the Target Company and/or Party A for all the losses.

 
(17)  
The Target Company has fully and legally contributed social insurance and
housing fund for all of its employees ever since its establishment. In the event
that the Target Company and/or Party A and/or Party A’s related parties suffer
any loss or decrease in value due to the Target Company failure to contribute
any social insurance or housing fund for its employee during the period from the
establishment of the Target Company to Closing Date, the Existing Shareholders
shall be liable and shall indemnify the Target Company and/or Party A and/or
Party A’s related parties for all the losses occurred thereby.

 
 
12

--------------------------------------------------------------------------------

 
 
(18)  
The Target Company has entered into written labor contracts, confidentiality and
non-competition agreements with all the employees according to applicable laws
and regulations. In the event that the Target Company and/or Party A and/or
Party A’s related parties suffered any loss or decrease in value due to that (i)
the Target Company fails to execute written labor contracts with any of its
employees, or (ii) the aforementioned contracts and agreements are in violation
of the relevant PRC laws and regulations, the Existing Shareholders shall be
reliable and shall indemnify the Target Company and/or Party A and/or Party A’s
related parties for all the losses occurred thereby.

 
(19)  
As of the Closing Date, the Target Company has (i) no outstanding debt,
borrowings or any other liabilities to banks, companies or other persons; (ii)
made no guaranties for any person or company; (iii) not extended any loans to
any entity or person except for reasonable office expenses paid in advance.

 
(20)  
As of the Closing Date, the Target Company has not been involved in any
administrative investigation, penalty, suit, arbitration or dispute; there is no
pending judgment, arbitration, penalty, indemnification or orders to which the
Target Company is a party.

 
(21)  
Each representation and warranty set forth in this Article 6.2 shall be
explained separately and independently, and unless otherwise stipulated
expressly, shall not be limited by referring to any other section of this
Agreement or any other items in any other agreement.

 
6.3 
Special Indemnification. Regardless whether having been disclosed to Party A in
written form or not, the Existing Shareholders shall be liable and shall
indemnify the Target Company and/or Party A for any loss, liability and risk
occurred in related to the following issues that already existed prior to the
Closing Date:

 
(1)  
Any loss, liability and risk arises at any time due to the Target Company and/or
its Branches and Subsidiaries’ failure to pay housing fund for its employees;

 
(2)  
Any loss, liability or risk arises at any time due to the Target Company and/or
its Branches and Subsidiaries’ failure to enter into written labor contracts
with its employees; or

 
 
13

--------------------------------------------------------------------------------

 
 
(3)  
Any loss, liability or risk arises due to the Target Company’s failure to renew
ICP License at any time.

 
Section 7 Taxations and Fees
 
7.1  
Unless otherwise stipulated by relevant laws or agreed by the parties in this
Agreement, each party of this Agreement shall be respectively responsible for
its taxes related to the transactions under this Agreement. Party A shall be
entitled to withhold any tax for the Transferors if so required by law.

 
7.2  
Each party of this Agreement shall be respectively responsible for the expenses
and fees paid for negotiation, preparation and execution of this Agreement and
obtaining relevant approval, including the reasonable expenses and fees paid to
its counsels, accountants and other professional persons.

 
7.3  
Notwithstanding the above, in the event that the transactions under this
Agreement is not closed due to that the representations and warranties of the
Existing Shareholders set forth in Article 6.2 are false, incomplete, and/or
misleading, all the out-of-pocket expenses and fees that Party A has spent for
the negotiation, preparation, execution and other relevant issues of this
Agreement shall be compensated jointly by the Target Company and the Existing
Shareholders.

 
Section 8 Covenants
 
8.1  
General Covenants of the Existing Shareholders. From the Execution Date, the
Existing Shareholders shall:

 
(1)  
not transfer or dispose the equity of the Target Company directly or indirectly
without prior written consent of Party A;

 
(2)  
not engage in, or allow the employees of the Target Company, its Branches and
Subsidiaries to engage in, any act or omission that may conflicts with the
representations and warranties they mad in Article 6.2 of this Agreement;

 
(3)  
disclose to Party A in written form once being aware of any act or omission that
conflicts with their representations, warranties and obligations under this
Agreement;

 
(4)  
take all necessary actions to conclude the transactions under this Agreement,
including but not limited to: (i) facilitate the Target Company to register the
equity transfer and pledge with relevant administrative bureau for industry and
commerce within five (5) days following the execution of this Agreement, (ii)
ensure the aforementioned registration be completed within fifteen (15) days
following the execution of this Agreement, and provide relevant documents to
Party A. In the event that the Transferors fail to accomplish the aforementioned
registration within ninety (90) days following the execution of this Agreement
due to reasons attributable to the Transferors and/or the Company, Party A shall
have the right to terminate this Agreement, and require the Existing
Shareholders and the Target Company to compensate all the losses suffered by
Party A.

 
 
14

--------------------------------------------------------------------------------

 
 
(5)  
in the event that any third party claim for the Target Company, its Branches or
Subsidiaries, the Target Equity or Party A after Closing due to the Existing
Shareholders’ failure to perform their obligations under this Agreement or other
reasons attributable to the Existing Shareholders, the Existing Shareholders
shall, upon request by Party A, take relevant actions to solve the
aforementioned issues and bear all the relevant expenses.

 
(6)  
ensure that the Target Company and its Branches and Subsidiaries operate their
business in strictly compliance with applicable laws and regulations (including
but not limited to relevant tax laws), duly pay relevant taxes, legally enjoy
tax concessions and preference; ensure that the Target Company and its Branches
and Subsidiaries will not be engaged in any act or omission that violates the
relevant tax laws and regulations, or any act or omission that may have adverse
effect on the operation of Target Company or its Branches or Subsidiaries;

 
(7)  
facilitate the Target Company and its Branches and Subsidiaries to enter into
written labor contracts with all of its employees. During the period that the
Target Company is still under control of the Existing Shareholders, whether
prior to or after Closing, if the Target Company and its Braches and
Subsidiaries suffered any loss or penalty due to their failure to enter into
written labor contracts with their employees, the Existing Shareholders shall
compensate all the losses occurred thereby;

 
(8)  
facilitate the Target Company and its Branches and Subsidiaries to fully pay
social insurance and housing fund for its employees. During the period that the
Target Company is still under control of the Existing Shareholders, whether
prior to or after Closing, if the Target Company and its Branches and
Subsidiaries suffered any loss or penalty due to their failure to duly pay
social insurance or housing fund for its employees, the Existing Shareholders
shall compensate all the losses occurred thereby;

 
 
15

--------------------------------------------------------------------------------

 
 
(9)  
facilitate the Target Company and its Branches and Subsidiaries to duly withhold
and pay income tax for all of its employees. During the period that the Target
Company is still under control of the Existing Shareholders, whether prior to or
after Closing, if the Target Company and its Branches and Subsidiaries suffered
any loss or penalty due to their failure to duly withhold and pay any income
tax, the Existing Shareholders shall compensate all the losses occurred thereby;

 
(10)  
upon mutual consent of the Existing Shareholders and Party A, update the key
employees listed in Appendix after Closing. So long as Party A is a shareholder
of the Target Company, the Existing Shareholders shall facilitate all the
aforementioned key employees to continuously enter into labor contracts and
confidentiality and non-competition agreements with the Target Company and its
Branches and Subsidiaries and work for the Target Company and its Branches and
Subsidiaries on a full-time basis; and

 
(11)  
facilitate the Target Company to renew the Internet Content Provision License
(“ICP License”) . During the period that the Target Company is still under
control of the Existing Shareholders, whether prior to or after the Closing, if
the Target Company suffered any loss or penalty due to their failure to renew
the ICP License, the Existing Shareholders shall compensate all the losses
occurred thereby.

 
8.2 
Non-competition. So long as Party A is a shareholder of the Target Company,
without prior written consent of Party A, each of the Existing Shareholders
agree not to, and shall ensure her Related Parties will not, participate in the
business competing with the Target Company during the period when he/she is a
shareholder of the Company and within five (5) years following her ceasing to be
a shareholder of the Company, including but not limited to the following (the
Company and the Target Company mentioned below include its Branches and
Subsidiaries):

 
(1) 
The Existing Shareholders and their Related Parties shall not establish,
substantial control or hold equity interest in the enterprises or any other
entities that compete with the Target Company in any manner. The Related Parties
of the Existing Shareholders’ above activities shall be deemed as the activities
of Existing Shareholders;

 
(2)  
The Existing Shareholders and their Related Parties shall not work in the
enterprises and institutions which compete with the Target Company or act as a
consultant to the aforementioned entities;

 
 
16

--------------------------------------------------------------------------------

 
 
(3)  
The Existing Shareholders and their Related Parties shall not induce any
employee leaving the Target Company, joining in the enterprises, institutions or
entities which are their affiliates, and shall not induce the customers of the
Target Company to terminate cooperation with the Target Company;

 
(4) 
The Existing Shareholders and their Related Parties shall not participate in the
activities that will or may compete with the Target Company, deprive, impair or
damage the Target Company’s business interest or business opportunities, or
obtain revenue from the above activities;

 
(5) 
The Existing Shareholders and their Related Parties shall not induce employees,
service providers, business partners, consultants or agents which have
established or intend to establish labor relations, service relations or agency
relations with the Target Company to terminate the aforementioned relations,
directly or indirectly, or induce the aforementioned person deciding not to or
refuse to establish the aforementioned relations with the Target Company, or
conduct any other actions that may have similar result;

 
(6) 
The Existing Shareholders and their Related Parties shall not use or disclose to
any other person the information regarding of the suppliers, customers,
products, business and operation method of the Target Company;

 
(7)  
The Existing Shareholders and their Related Parties shall not use or apply for
registration any domain names, trademarks or trade names including “sooe” ,“搜易”
or similar characters, or domain names, trade names, trademarks, service marks
or designs similar to the aforementioned items (whether registered or not); and

 
(8) 
The Existing Shareholders hereby agree and confirm that, in the event that any
Related Party of the Existing Shareholders is in violation of the above
non-competition obligations, the Existing Shareholders shall indemnify Party A
for the losses incurred thereby.

 
Section 9 Party A’s Protective Rights
 
9.1  
Information and Inspection Rights.  The parties agree and confirm that Party A
enjoys the following information and inspection rights:

 
(1)  
Party A shall be provided with audited financial report of Target Company within
ninety (90) days following the end of each fiscal year, the auditor shall be
selected by Party A, and the accounting standard shall be recognized by Party A;

 
 
17

--------------------------------------------------------------------------------

 
 
(2)  
Party A shall be provided with unaudited monthly or quarterly financial report
of Target Company within thirty (30) days after each fiscal quarter and each
month;

 
(3)  
Party A shall be provided with annual budget of the next fiscal year of the
Company within thirty (30) days after the end of each fiscal year;

 
(4)  
Party A shall be provided with business plan, internal record, confidential
documents and other important information of the Company at the request of Party
A; and

 
(5)  
Party A shall have the right to inspect the Target Company’s equipments,
financial books and record from time to time, communicate and discuss with the
directors, senior managers, key employees, accountants, legal consultants and
other relevant employees of the Company about the business, operation and other
affairs of the Company.

 
9.2 
Pre-emptive Right.  In the event that the Target Company increases its
registered capital or undertakes other actions with the same effect as
increasing the registered capital, the Target Companies shall first notice Party
A in writing, and Party A shall have the pre-emptive right to subscribe all or
part of the newly increased registered capital or to subscribe all or part of
the newly issued equities under the same conditions within thirty (30) working
days following receiving the aforementioned written notice, in which case, Party
B shall guarantee relevant shareholder resolutions and legal documents be passed
or executed. In the event that (i) Party A doesn’t execute the aforementioned
pre-emptive rights within thirty (30) working days, or determines only to
subscribe part of the aforementioned registered capital or equities, or informs
the Company that it will not exercise the aforementioned pre-emptive rights
within the thirty (30) working day period, and (ii) Party A or its appointed
director approves the aforementioned capital increase, the Company may issue the
remaining increased capital or equities to the third parties as approved by
Party A.

 
9.3 
Restriction of Equity Transfer of the Existing Shareholders.  Within three (3)
years after the Closing, Party B shall not transfer or dispose any equity of the
Target Company, including but not limited to direct or indirect transfer,
donation, pledge, setting deposit or purchase right without prior written
consent of Party A. Moreover, without prior written consent of Party A, Party B
shall hold at least 30% equity of the Target Company after Closing, till the
earlier of that (i) Party A no longer holds any equity of the Target Company, or
(ii) Party A has acquired 100% equities of the Target Company.

 
 
18

--------------------------------------------------------------------------------

 
 
9.4 
  Right of First Refusal.  Subject to Article 9.3, Party A has the right of
first refusal on any equities of the Target Company held by Party B.  In the
event that Party B intends to transfer all or part of the Target Company’s
equities to any thirty party, Party B shall first send a written notice (the
“Transfer Notice”) to Party A, indicating the amount of equity to the
transferred, price, transferee’s identity and other relevant terms and
conditions.  Within thirty (30) business days after receiving the Transfer
Notice, Party A shall have the right to (i) refuse to approve the transfer, or
(ii) approve the sale and waive the right of first refusal, and specify whether
to exercise the following co-sale rights, or (iii) approve the transfer and
exercise the right of first refusal to purchase all or part of the equities to
be transferred.  In the event of the situation provided under Article 9.3 where
Party A approves the sale and waives the right of first refusal, and subject to
Article 9.5, Party B shall have the right to transfer such equities at the price
and conditions not favorable than those specified in the Transfer Notice within
thirty (30) working days and shall complete relevant registration within sixty
(60) working days. Otherwise, such equities to be transferred shall be again
subject to Party A’s rights under Article 9.3 to Article 9.5.

 
9.5 
Right of Co-Sale.  Subject to Article 9.3, in the event that Party B intends to
transfer the equities of the Target Company and has obtained written consent
from Party A, for the part of equities that Party A didn’t exercise the right of
first refusal, Party A shall have the right to request the transferee also to
purchase certain amount of the Target Company’s equity from Party A.  The amount
of equity that Party A is entitled to request the transferee to purchase = the
amount of equity to be transferred * the amount of equities held by Party A /
the amount of equities held by Party A and Party B in the aggregate.  If the
third party transferee refuses to purchase equities from Party A, Party B shall
not transfer any equity to such third party.  If Party B breaches this article
to transfer her equities of Target Company, Party A shall have the right to
mandatorily transfer the equities held by it that was to be transferred to the
third party to Party B at the same conditions and price and Party B shall not
refuse.

 
9.6 
Drag Along Right.  If Party A proposes or approves to transfer all its equities
of the Target Company to third party or to sell all or substantial all of the
Target Company’s assets, Party A shall have the right to request Party B to vote
for such deal or to direct his representative in the board to vote for the
deal.  Under such circumstance, Party B shall agree with the deal and transfer
his equities to the purchaser at the same price and conditions, or approve and
facilitate the Company to sell the assets, and consent to execute any necessary
documents and adopt any necessary action.  If Party B breaches this article, due
to which Party A is not able to transfer its equities, Party A shall have the
right to transfer all of its equities in the Target Company to Party B and Party
B shall not refuse.

 
 
19

--------------------------------------------------------------------------------

 
 
9.7  
In the event that the Company changes its form or is restructured into an
offshore structure with consent of Party A, the protective rights of Party A as
set forth in Section 9 and Party A’s rights and priority in the Company’s
management system after Closing as set forth in Section 10 shall be reflected in
the constitutional documents of the Company and the offshore holding company.

 
Section 10 Management System of the Company after Closing
 
10.1 
The Shareholders’ Meeting.  After Closing, shareholders’ meeting consisting of
Party A and Party B is the highest authority of the Company.  The quorum of the
shareholders’ meeting shall be the presence of shareholders holding at least 50%
of the equities of the Company. All the parties unanimously consent and confirm
that without Party A’s consent, the Target Company and its Branches and
Subsidiaries shall not, and Party B guarantees the Target Company and its
Branches and Subsidiaries will not, undertake the following actions:

 
(1)  
Merger, dissolution, liquidation and bankruptcy of the Company;

 
(2)  
To approve, issue or purchase any kind of securities (including but not limited
to equity, bond, stock, convertible note, etc.), warrant, option or similar
rights of such securities;

 
(3)  
To decrease Company’s registered capital or other action with similar effects;

 
(4)  
To amend the articles of association or other constitutional documents of the
Company;

 
(5)  
Party B transfers any Target Company’s equity or pledge such equity (except when
the pledgee is Party A or any third party designated by Party A), or dispose her
equities in any other manner;

 
(6)  
To sell or dispose all or part of Company’s major assets;

 
(7)  
To acquire or merge with other companies or entities, to merge into other
companies or entities, to merge with other companies or entities to form a new
joint venture, to set up a new subsidiary, to set up the strategic partnership
with one or more entities; or to acquire other entities’ all or major assets;

 
 
20

--------------------------------------------------------------------------------

 
 
(8)  
To declare or pay any dividend or bonus; and

 
(9)  
To change the size of board.

 
10.2  
The Board of Directors.  The parties hereby agree and confirm that the board of
directors of the Company and its subsidiaries will be established and operated
in accordance with the following terms and conditions:

 
(1) 
The Constitution of Board of Directors.  The board of directors of the Company
shall consist of three directors, two of which shall be appointed by Party A,
and the other one shall be appointed by Party B.  If any director is unseated,
dead or quits, the corresponding party appointed such director shall appoint a
new director and the other parties shall cooperate to complete the relevant
procedures.  Under the request of Party A, the board of directors of all
subsidiaries of the Company shall maintain the same structure as the Company.

 
(2) 
Term of Office.  The term of office of the directors is three (3) years, which
can be extended if re-appointed.  Before such term expires, the party who
appointed a director can change such director with or without a cause.

 
(3) 
The Director’s Right of Inspection.  The director appointed by Party A has the
right to inspect the books, accounts, assets and facilities of the Company and
its subsidiaries.  The Company shall provide the materials regarding its
business and financial conditions as requested by the directors.  A director
shall have the right to submit such materials to the party who appointed him or
her.

 
(4) 
Chairman of the Board.  The Company and its subsidiaries shall have one chairman
of the board.  If so required by Party A, the chairman shall be a director
appointed by Party A.  In the event that the chairman cannot attend the board
meeting, the chairman has the right to designate another director to perform
his/her responsibility in such meeting.  If so required by Party A, the director
appointed by Party A may take the position of legal representative of the
Company and its Related Parties.

 
(5) 
Veto Rights.  The following issues shall not be approved without the consent of
at least one director appointed by Party A:

 
a）  
The engagement and removal of the independent auditor and its compensation;

 
 
21

--------------------------------------------------------------------------------

 
 
b）  
The amendment to the Company’s accounting standard and fiscal year;

 
c）  
The amendment to Company’s Primary Business;

 
d）  
Any unfair transactions beyond regular business scope;

 
e）  
The approval of or amendment to the equity incentive plan or similar documents,
and any amendment to the provisions and conditions of such documents;

 
f）  
The appointment and removal of Company’s legal representative, chief executive
officer, president, vice president, head of financial department and other
senior managers, and approval of significant changes to the compensation and
bonus of such senior managers;

 
g）  
The approval of the annual budget of the Company;

 
h）  
Setting deposit, pledge or any encumbrances on any asset of the Company;

 
i）  
Any actions that will make the Company become guarantor of a third party;

 
j）  
Any actions that will make the Company’s debts or capital expenditures exceed
the amount specified in the annual budget.

 
(6) 
The Quorum and Voting Right.  The quorum of the board of directors is two out of
three.  The board meeting can only be convened and the resolution can only be
approved when the quorum has been reached.  Each director shall be entitled to
one vote.  Any director can authorize a proxy to attend any board meeting and
vote on his/her behalf.  Unless otherwise specified in Article 10.1. (5) or by
applicable laws or regulations, a majority of directors that are present in a
duly convened board meeting shall be entitled to pass the board resolutions.

 
(7) 
The Committees.  The board of directors of Company and its subsidiaries has the
right to set up all kinds of committees at any time deemed to be appropriate
(such as the compensation committee, etc.).  Party A has the right to designate
at least one representative in any such committee.

 
10.3  
Financial Controller. Party A has the right to propose the candidate of the
financial controller of the Company and its subsidiaries, which shall be
appointed by the board of directors.

 
 
22

--------------------------------------------------------------------------------

 
 
Section 11 Default
 
11.1  
Any party failing to fully perform the obligations under this Agreement, or any
party breaching the representations and warranties, or any party’s
representations and warranties are false, untrue, inaccurate or incomplete, will
be deemed as a breach of this Agreement.  In the event that any party breaches
this Agreement, which cause all or part of this Agreement cannot be performed,
the breaching party shall be liable for the liabilities of breaches and shall
compensate other parties’ losses so incurred (including relevant legal costs,
attorney’s fees and other reasonable fees and expenses).  If more than one party
breach this Agreement, each party shall be liable for its own default.

 
11.2  
In the event that the Closing hereunder has not occurred because the precedent
conditions as set forth in Article 5.1 hereof are not fully satisfied, the
parties may negotiate to terminate this Agreement.  If this Agreement is so
terminated, unless otherwise agreed by the parties, the parties shall adopt any
necessary measures and execute any necessary documents to restore the equity
structure of the Company, and the Transferors shall bear the obligation to
unconditionally refund the Consideration already paid by Party A (including but
not limited to the Deposit) as well as compensate all the losses of Party A
incurred thereby.

 
Section 12 Termination of the Agreement
 
12.1  
Besides according to other provisions hereunder, the parties can negotiate to
terminate this Agreement and any and all losses incurred by such termination
shall be borne by each party respectively.

 
Section 13 Confidentiality
 
13.1  
The parties of this Agreement shall keep confidential the Trade Secrets in any
forms obtained from other parties during the negotiation, execution and
performance of this Agreement, the content of this Agreement and the potential
cooperation among the parties.  Each party of this Agreement shall supervise and
restrict its Related Parties, employees, agents, professional consultants and so
on, only to access the aforementioned information under the same confidentiality
obligation on a need-to-know basis.

 
13.2  
The above restrictions shall not apply to any information:

 
(1)  
that is publicly available at the time of disclosure due to no fault of the
party receiving the information;

 
(2)  
that is publicly available after disclosure due to no fault of the party
receiving the information;

 
 
23

--------------------------------------------------------------------------------

 
 
(3)  
for which the receiving party can prove that it already processes such
information before disclosure not by receiving from the other parties;

 
(4)  
that any party shall disclose to relevant governmental authorities, stock
exchanges and so on as required by applicable laws, or that any party shall
disclose to its legal or financial consultants for normal business operation
purposes; or

 
(5)  
that is disclosed to any party’s professional consultants, bank or other
financing institutions.

 
13.3  
The parties of this Agreement shall cause its and its related parties’
shareholders, directors, managers and other employees to comply with the
confidentiality obligations hereunder.

 
Section 14 Indemnity
 
14.1 
Indemnity

 
（1）  
The Existing Shareholders hereby agree that if Party A suffers any losses for
any claim of liabilities, responsibility, obligation, liquidated damage, loss,
judgment, lawsuit, procedure, arbitration, confiscation, cost and expenditure
(including but not limited to litigation cost and reasonable attorney’s fees),
due to Existing Shareholders’ violations, misrepresentation, breaches of this
Agreement (including any Appendix hereto) or breaches any representations,
warranties regarding the Existing Shareholders, Target Company and Target
Equities specified in the materials, documents submitted according to this
Agreement, the Existing Shareholders shall indemnify and hold harmless Party A
from any losses incurred thereby.

 
（2）  
The Existing Shareholders hereby agree that, if Party A suffers any losses for
any pending or potential claim from third party against the Target Equity,
responsibility, obligation, liquidated damage, loss, judgment, lawsuit,
procedure, arbitration, confiscation, cost and expenditure (including but not
limited to the costs paid by Party A enforce this article and reasonable
attorney’s fees), due to the indebtness or liabilities of the Existing
Shareholders and the Target Company and/or target equities before or at the time
of Closing, the Existing Shareholders shall indemnify and hold harmless Party A
from any losses incurred thereby.

 
Section 15 Force Majeure
 
 
24

--------------------------------------------------------------------------------

 
 
15.1  
The parties shall be exempted from corresponding liabilities for their failure
to perform this Agreement due to force majeure.  Force majeure refers to any
event, situation or state which is unforeseeable, unavoidable and unable to be
reasonably controlled and which cannot be completely or partially avoided or
overcome after reasonable and cautious measures so that it directly or
indirectly prevents the performance of any major obligation under this
Agreement, including but not limited to natural disaster, war, fire, explosion,
earthquake, epidemic disease, flood and storm.  When any party under this
Agreement is unable to perform the terms and conditions of this Agreement due to
force majeure, the party shall notify the other party within fourteen (14)
calendar days from the date when the force majeure occurs, and shall explains in
detail the situations of force majeure in the notification. If there is any
delay in performance or failure to perform due to force majeure, it shall not
constitute default of the party, nor shall it constitute the basis for claiming
any damage, compensation or punishment.  Under this circumstance, the parties
shall take reasonable measures to perform the Agreement within the practical
scope.  Once the event of the force majeure is removed, the affected party shall
within fourteen (14) calendar days send other parties the notification about the
removal of the force majeure and shall make sure the notification has been
received by other parties.

 
15.2  
If this Agreement can not be performed due to force majeure and the event of the
force majeure lasts for more than six (6) months, the parties can negotiate to
terminate this Agreement.

 
Section 16 Notice
 
16.1  
Any notification or other documents sent out under this Agreement shall be in
writing and shall be delivered to the addresses and/or fax numbers of relevant
parties by personal delivery, by express mail or by fax.

 
16.2  
If any notification or other document is delivered by personal delivery, it
shall be deemed duly sent out when the recipient receives any notification or
other document; if sent out by fax, it shall be deemed duly sent out when the
return code or other confirmation signal is received; if sent out by express
mail, it shall be deemed duly sent out seven (7) days after it is sent
out.  When proving such notification has been sent out, relevant party needs
only to prove corresponding notification has been placed or sent out to the
addresses of the recipients or the party has duly filled in the addresses of the
recipients on the letter and has been duly mailed the notification.

 
Section 17 Miscellaneous
 
17.1  
Governing Law.  This Agreement shall be governed by PRC laws and shall be
explained and performed according to PRC laws.

 
 
25

--------------------------------------------------------------------------------

 
 
17.2  
Dispute Resolution.  All disputes related to this Agreement or arises during the
performance of this Agreement shall be resolved through good faith
negotiations.  In the event the parties fail to reach an agreement on the
dispute within thirty (30) calendar days after any party's request to the other
parties for resolution of the dispute through negotiations, any party may submit
the relevant dispute to the China International Economic and Trade Arbitration
Commission for arbitration.  The dispute shall be resolved in accordance with
the then effective Arbitration Rules in Beijing. The arbitration tribunal shall
consist of three arbitrators. The arbitration award shall be final and binding
on the parties.

 
17.3  
Effectiveness.  This Agreement shall become effective upon the execution   on
the date first written above.

 
17.4  
Entire Agreement. The appendix of this Agreement is an integral part of this
Agreement, has the same legal effect as this Agreement and shall be binding on
the parties.  In case any memorandum or agreement made prior to this Agreement
conflicts with this Agreement, the terms of this Agreement shall prevail.  Any
amendment or supplement to this Agreement shall be made by the parties in
writing.

 
17.5  
Waiver.  The failure or delay of any party in exercising its right or remedy
specified in this Agreement and its amendments or supplements shall not
constitute or be deemed as a waiver; the act of any single or partial exercise
of the rights and remedies also shall not exclude the further exercise of the
rights and remedies.

 
17.6  
Severability. In the event that any term or provision of this Agreement is found
to be invalid or unenforceable in any jurisdiction under any circumstance, the
validity or enforceability of the remaining terms or provisions of this
Agreement shall not be affected, neither shall the validity or enforceability of
the remaining terms or provisions of this Agreement under other circumstances or
in other jurisdictions be affected.

 
17.7  
Further Assurance. The parties shall take and sign all other action, agreements,
events and documents or cause the previous actions be taken or the previous
documents be signed. If at any time after Closing, further actions are necessary
in order to achieve the purpose of this Agreement.  Any party to the Agreement
shall take such actions under the reasonable request of other parties (including
signing and delivering documents and files), but the cost shall be bore by the
requesting party (except when the requesting party has the right to request
compensation according to the specifications of Section 14).

 
 
26

--------------------------------------------------------------------------------

 
 
17.8  
Announcement. The Company and the Existing Shareholders shall not make any
statement or convey any information regarding any content of this Agreement to
any other third party, including ( if applicable ) the termination of this
Agreement and its reason without prior written approval of Party A.

 
17.9  
Language and Counterparts. This Agreement is written in Chinese and shall be
binding on the parties. This Agreement can be executed in several counterparts,
each party having one counterpart and every counterpart shall be deemed as an
original. All the counterparts shall be the one and same instrument.

 
17.10  
Continued Effectiveness. Section 6, 11, 12, 13, 14, 16 and 17 shall survive the
termination of this Agreement.

 
 
 
The following appendix is an integral part of this Agreement:
 
 
Appendix I List of Key Employees
 
 
(The following is left blank)
 
 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed or have caused their authorized
representatives to execute this Agreement as of the date first above written.
 
 
 
Party A: Business Opportunity Online (Hubei) Network Technology Co., Ltd. (seal)

 
 
Signature：______________
 
Title：
 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed or have caused their authorized
representatives to execute this Agreement as of the date first above written.
 
 
Party B:  Liu Yihong
 
 
Signature：_______________
 
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed or have caused their authorized
representatives to execute this Agreement as of the date first above written.
 
 
 
Party C: Wei Yanmin

 
 
Signature：________________
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed or have caused their authorized
representatives to execute this Agreement as of the date first above written.
 
 
Party D: Sou Yi Lian Mei Network Technology (Beijing) Co. Ltd. (seal)
 
 
Signature：_________________
 
Title：
 
 
31

--------------------------------------------------------------------------------

 
 
Appendix I  List of Key Employee
 
Name
Indentify No.
Title
Liu Dai
211102197702180019
General Manager
Jia Huajun
340403197909211012
Deputy General Manager
Li Ping
131127198312157018
Manager of Optimization Department
Gao Yongxian
640321198409210542
Price Bidding Supervisor
Liu Hongyu
230502197907031521
Sales Manager
Xiao Yan
42220219820628082X
Sales Manager
Xu Haitao
230521198108161710
Sales Manager
Shao Hongmei
340121197906303129
Sales Manager
Chu Yaqiu
110221197607304829
Senior Client Service Manager
Cheng Hongyu
210302198306040916
Manager of Technology Department

 
 
32

--------------------------------------------------------------------------------

 


 
 


 